Mr. Justice Scholfield delivered the opinion of the . Court: This was an action of debt by appellee against appellant, upon the following instrument: “ $1000. On the 15th day of February next I promise to pay to the order of D. C. Warren the sum of $1000, good and lawful money of the United States, without discount or defalcation, for value. I have this day received of him fifty head of steers, which I agree to give said Warren a lien on, and to remain as surety until this note shall be paid in full, together with ten per cent interest after maturity, and a forfeit of $100 if not paid in twenty days after the sale of said cattle, which sale must not be made on time to any one whatever without consent of said Warren. Signed and sealed before the delivery of said cattle, this 6th day of December, 1861. Jesse Laird. [Seal.] ” The declaration contained a special count in which the instrument is set forth in hcec verba, and the common count for goods, wares and merchandise sold and delivered. Appellant pleaded—1st, a former suit and settlement and payment of the entire cause of action; 2d, nil debet; 3d, set-off, and 4th, non est factum. Issues were joined on these pleas, and submitted to a jury, who returned a verdict in favor of appellee for $1010 damages. The court overruled a motion for a new trial, and gave judgment upon this verdict. Appellant thereupon appealed to the Appellate Court of the Fourth District, and that court, at its February term, 1878, affirmed the judgment of the circuit court. The cause comes here by appeal from that judgment. The errors assigned are that the Appellate Court erred—1st, in refusing to reverse the judgment of the circuit court, because the verdict of the jury is manifestly against the weight of evidence; 2d, the Appellate Court erred in refusing to reverse the judgment of the circuit court in overruling appellant’s motion for a new trial, upon the ground of newly discovered evidence presented; 3d, in refusing to reverse the judgment of the circuit court because of the introduction of improper evidence on behalf of appellee; 4th, because of improper instructions given for appellee, and proper instructions refused appellant. We shall notice these in the order of their assignment: 1st. Since there was evidence tending to sustain the verdict, it is sufficient. We are not authorized to review the rulings of the Appellate Court on controverted questions of fact. Laws of 1877, § 89, p. 153. 2d. The newly discovered evidence consists of declarations claimed to have been made some time before by appellee, in the presence of third parties who were in nowise interested in them, in regard to the amount appellant owed him. Such evidence is always to be received with great caution, because of the liability of the witness to misunderstand the words or misapprehend their meaning. In the present instance it is manifest the evidence, had it been introduced, would have been cumulative merely, and by no means conclusive, and the circuit court would not, therefore, have been justified in granting a new "trial simply that it might be introduced. City of Chicago v. Hislop, 61 Ill. 86; Knickerbocker Ins. Co. v. Gould, 80 id. 388; Dyer v. The People, 84 id. 624. 3d. The improper evidence claimed to have been admitted on behalf of appellant was the instrument upon which the suit is brought. As before observed, that instrument was set out, in hcec verba, in the special count. Our attention has been called to no variance between the instrument recited in the count and that given in evidence, and we have, from our own inspection, been unable to discover any. We can not agree with counsel for appellant in the construction they seek to have given to this instrument—that it is payable out of the proceeds of the sale of the cattle. The $1000 is payable on the 15th of February next after the date of the execution of the instrument, without condition or qualification, and a lien on the cattle is simply given to secure the payment; nor is the forfeit payable out of the proceeds of the sale of the cattle. It is payable as a penalty for the non-payment of the $1000 within twenty days after the sale of the cattle. The happening of the specified contingency makes it a debt due from the appellant, to be paid as any other debt owed by him. 4th. The first of appellee’s instructions objected to by appellant is as follows: “ The court instructs the jury, for the plaintiff, that the note is prima facie evidence of indebtedness, and must be overcome by a preponderance of the testimony; and unless you believe ' from the evidence that defendant has sustained his plea of set-off by a preponderance of the evidence, then you should find for the plaintiff as to this plea.” The objection urged is, that it requires that the preponderance shall be made up of testimony introduced by the defendant, and that although defendant may have failed on this point, the plaintiff was not entitled to recover unless the other issues were also found against him. We do not regard either of these positions as tenable. The instruction does not tell the jury by whom the evidence must be introduced. It is but reasonable to assume that the jury, being composed of men of fair sense, would understand that any evidence, by whomsoever introduced, tending to make for the defendant, would be evidence for him, and by which he would have a right to sustain that part of his defence to which it was pertinent. .We can not believe that any ordinary jury would understand that, under this instruction, the defendant is limited to the proofs which he introduces, and can ' not have the benefit of evidence making in his favor introduced by the plaintiff. The jury are expressly limited by the language of this instruction to the finding upon this particular issue—so that, regarding it, it is impossible they should allow it to control or be affected by other issues. The objection to the other instruction of appellant is precisely of the same character, and what has been here said will equally apply to it. The instructions are all proper, and there was no error in giving them. The instruction asked by appellant and refused by the court takes a partial view of the case, and is argumentative. It was properly refused. Perceiving no ground for disturbing the judgment of the Appellate Court, it is affirmed. Judgment affirmed.